 Case 18-17161-jkf       Doc 25
                         Filed 01/22/19 Entered 01/22/19 18:58:11 Desc Main
                          Document     Page 1 of 3
               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                    :
MICHAEL SIEMIEN                           :    BK. No. 18-17161-jkf
                     Debtor               :
                                          :    Chapter No. 13
LSF10 MASTER PARTICIPATION TRUST          :
                     Movant               :
                v.                        :
MICHAEL SIEMIEN                           :
DONNA PRENDERGAST (NON-FILING CO-         :    11 U.S.C. §362 AND §1301
DEBTOR)                                   :
                     Respondents          :

     MOTION OF LSF10 MASTER PARTICIPATION TRUST FOR RELIEF FROM
  AUTOMATIC STAY UNDER §362 AND CO-DEBTOR STAY UNDER §1301 PURSUANT
                 TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and Co-Debtor Stay and leave to foreclose on its mortgage

on real property owned by DEBTOR, MICHAEL SIEMIEN AND NON-FILING CO-DEBTOR,

DONNA PRENDERGAST.

               1.      Movant is LSF10 MASTER PARTICIPATION TRUST.

               2.      DEBTOR, MICHAEL SIEMIEN AND NON-FILING CO-DEBTOR,

DONNA PRENDERGAST, are the owners of the premises located at 4523 MARPLE STREET,

PHILADELPHIA, PA 19136, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant instituted foreclosure proceedings on the mortgage because of Debtor's

failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings instituted were stayed by the filing of the instant

Chapter 13 Petition.

               7.      As of January 8, 2019, Debtor has failed to tender post-petition mortgage

payments for the months of November 2018 through January 2019. The monthly payment amount for
 Case 18-17161-jkf        Doc 25Filed 01/22/19 Entered 01/22/19 18:58:11 Desc Main
                                Document      Page 2 of 3
the months of November 2018 through January 2019 is $1,018.14 each, for a total amount due of

$3,054.42. The next payment is due on or before February 1, 2019 in the amount of $1,018.14. Under

the terms of the Note and Mortgage, Debtor has a continuing obligation to remain current post-petition

and failure to do so results in a lack of adequate protection to Movant.

                8.     Movant, LSF10 MASTER PARTICIPATION TRUST, requests the Court

award reimbursement in the amount of $1,031.00 for the legal fees and costs associated with this

Motion.

                9.     Movant additionally seeks relief from the Co-Debtor Stay under §1301(c) (if

applicable) in the instant case, as the continuation of the co-debtor stay causes irreparable harm to the

Movant. Movant may be barred from moving forward with its state court rights under the terms of the

mortgage without relief from the Co-Debtor Stay.

                10.    Movant has cause to have the Automatic Stay and Co-Debtor Stay terminated

as to permit Movant to complete foreclosure on its mortgage.

                11.    Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

                12.    Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

                WHEREFORE, Movant respectfully requests that this Court enter an Order;

                a.     Modifying the Automatic Stay under Section 362 and Co-Debtor Stay under

Section 1301 with respect to 4523 MARPLE STREET, PHILADELPHIA, PA 19136 (as more fully

set forth in the legal description attached to the Mortgage of record granted against the Premises), as to

allow Movant, its successors and assignees, to proceed with its rights under the terms of said

Mortgage; and

                b.     That relief from any Co-Debtor Stay (if applicable) is hereby granted; and

                c.     Movant specifically requests permission from this Honorable Court to
 Case 18-17161-jkf       Doc 25Filed 01/22/19 Entered 01/22/19 18:58:11 Desc Main
                                Document        Page 3 of 3
communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

              d.     Waiving Federal Rule of Bankruptcy Procedure 3002.1; and

              e.     Granting any other relief that this Court deems equitable and just.

                                                   /s/ Mario J. Hanyon, Esquire
                                                   Mario J. Hanyon, Esq., Id. No.203993
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31340
                                                   Fax Number: 215-568-7616
January 22, 2019                                   Email: mario.hanyon@phelanhallinan.com
